Citation Nr: 0335048	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-08 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability, to include as secondary to service-connected 
chondromalacia, left and right knees.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran had more than 20 years of active service, 
including verified service from June 1967 until July 1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from July 1999 and January 2002 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Huntington, West Virginia.  While the veteran, in January 
2000, timely filed a notice of disagreement with the March 
1999 RO denial of service connection for a back disability, 
he did not respond within 60 days to the statement of the 
case issued in March 2002 so as to timely complete an appeal 
of the March 1999 RO denial.  See 38 C.F.R. § 20.302(b) 
(2003).  The statement of the veteran's representative, 
received in July 2002, is accepted as timely completion of 
the appeal of the January 2002 rating decision following 
issuance of the March 2002 statement of the case.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

It is unclear, at this time, whether the VCAA applies to 
these claims because they were filed before enactment of the 
law.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir., August 
25, 2003).  However, the factual scenario in Kuzma, as well 
as in the prior Federal Circuit cases of  Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002) cited therein, was that proceedings 
were complete before VA when the VCAA was enacted.  Clearly, 
that is not the case here.  Furthermore, there is contrary 
legal precedent, see VAOPGCPREC 11-00, which holds the VCAA 
applies retroactively to claims pending on the date the law 
was enacted, such as these claims.

Therefore, in light of the uncertain state of the law 
regarding the VCAA's applicability to claims such as these, 
and the potential prejudice to the appellant if the Board 
were to proceed to issue a decision at this time, the Board 
concludes a remand is needed for compliance with the notice 
and duty to assist provisions contained in the VCAA.  It 
would be harmless for the Board to require compliance with 
the VCAA if it did not apply to the claims.  In fact, it 
would be more advantageous to the veteran.  The veteran may 
waive the right to notice and duty to assist required by the 
VCAA, although the record does not reflect that he has done 
so. 

In the present case, while letters from the RO dated in April 
2001 and September 2001 informed the appellant of the 
evidence necessary to substantiate his back claim, and also 
apprised him of VA development activity, such letters did not 
address the legal standard for establishing secondary service 
connection.  As such, the VCAA and Quartuccio have not been 
satisfied.  Moreover, the March 2002 statement of the case 
failed to discuss secondary service connection.  Also, the 
January 2002 rating decision did not address finality of the 
March 1999 RO denial as to the issue of service connection 
for a back disability, although the March 2002 statement of 
the case provided laws and regulations with regard to new and 
material evidence to reopen a previously finally denied 
claim.  

The August 1998 VA examination report references medical 
records not currently associated with the claims file.  
Specifically, that report discusses the placement and 
subsequent removal of a spinal stimulator.  The file does not 
document such medical procedures.  As they are pertinent to 
the veteran's service connection claim, an effort must be 
made to obtain such documents.  



Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

The veteran has reported specific unverified dates of active 
service from February 24, 1954 to February 23, 1956 and from 
February 5, 1957 to June 29, 1967.  Verification of such 
specific dates of service would be useful in this appeal.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain verification of 
all dates of reported active service, 
including from February 24, 1954 to 
February 23, 1956 and from February 5, 
1957 to June 29, 1967.  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.  
Such notice must apprise the veteran of 
the criteria for establishing secondary 
service connection.  

3.  Contact the veteran and ask him to 
identify all medical facilities at which 
he was treated for a back disability 
since service, with approximate dates of 
treatment.  The veteran should 
specifically be asked to identify any 
such treatment in the 1980s, including 
the initial evaluation for placement of a 
spinal stimulator.  If necessary, send 
him the appropriate forms for authorizing 
the release of such records.  

4.  Thereafter, the RO should adjudicate 
the issue of whether new and material 
evidence has been received to reopen a 
claim of entitlement to service 
connection for a back disability, to 
include as secondary to service-connected 
chondromalacia, left and right knees.  If 
additional evidence is received, the RO 
should readjudicate the issue of 
entitlement to a total rating for 
compensation purposes due to individual 
unemployability.  If any benefit sought 
on appeal remains denied, the RO should 
issue a supplemental statement of the 
case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




